DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/21 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-7, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Contractor (US 2018/0020683 A1) in view of Giusti et al (US 2016/0008835 A1) further in view of Reid et al (US 2020/0035512 A1) and further in view of Bertness et al (US 2018/0111173 A1).


Regarding Claim 1, Contractor teaches an automatic sauce dispensing system (500), as illustrated in figure 5A, for automatically dispensing sauces onto food products, as mentioned at paragraph 8, i.e., pizza sauce, being conveyed along at least one food product conveyor (520), as mentioned at paragraph 102,, comprising:
a platform, i.e., 3D-printer base (530), as illustrated in figure 5B and as mentioned at paragraph 107, and the base below conveyor (520), as illustrated in figure 5A and as mentioned at paragraph 102;
at least one food product conveyor (520) for conveying food products in a first direction x, movably mounted upon said platform (520, 530), noting that the conveyor (520) moves in a transporting direction, noting that said conveyor (520) is movably mounted upon said platform, as illustrated in figures 5A and 5B:
a framework, i.e. gantry, (534), as illustrated in figure 5b and gantry (1330), as illustrated in figure 13a, and gantry (1608) as illustrated in figure 16, comprising first and second oppositely disposed vertically oriented supports (534), as mentioned at paragraph 107 and (1610a), as mentioned at paragraph 161 and as illustrated at figure 16, for example, mounted upon opposite sides of said platform (530, 1604) so as to be disposed upon opposite sides of said platform so as to be disposed upon opposite sides of said at least one food product conveyor (520, 1320), as illustrated in figures 5a and 13a, 
a plurality of sauce containers (508), as illustrated in figure 5a and as mentioned at paragraph 102, first sentence, fixedly mounted upon said framework (534, 1330, 1608) and respectively containing a plurality of sauces, i.e., food silos (508), noting paragraph 60, second to last sentence and paragraph 63, i.e., “multiple sauces like marinara and pesto”, to be dispensed onto food products conveyed along said at least one food product conveyor (520, 1320), as mentioned at paragraph 102, last sentence, i.e., “ a conveyor belt 520 may be configured to transport an object between the 3D-printer system 502 and the CNC robot 506” and as mentioned at paragraph 149, second sentence, i.e., “moveable base 1312 that includes a conveyor belt 1320”, or example;
at least one guide rail, noting the rail on which dispenser (532) rides on, as illustrated in figure 5b, (1330) as illustrated in figure 13a and divider (1610b) and 1612b), as illustrated in figure 16, having opposite ends fixedly secured to said first and second oppositely disposed vertically oriented supports (534, 1610a) mounted upon said opposite sides of said at least one food product conveyor (520, 1320), and extending across said at least one food product conveyor (520, 1320) at an elevation above said at least one food conveyor (520, 1320);
at least one slide mechanism, implied to be mounted upon said at least one guide rail (532, 1330, 1620b, 1612b) so as to be movable along said at least one guide rail (532, 1330, 1620b, 1612b) in a second direction y, noting the y-stepper motor (206) which is perpendicular to said first direction x, i.e., x-stepper motor (204). from said first side of said at least one food product conveyor (520, 1320) toward said second opposite side of said at least one food product conveyor (520, 1320), as illustrated in figures 5a and 13a-13c:
at least one bank of dispensing valves, i.e., extruders (532), as illustrated in figure 5b and silos (1340) each connected to a nozzle, as mentioned at paragraph 150, end of first sentence, i.e., “the nozzles of the food silos 1340 may extend straight downward from the silos”, comprising a plurality of dispensing valves, i.e., the nozzles as mentioned at paragraph 150, mounted upon said at least one slide mechanism, i.e., noting the nozzle/dispenser (1612a) that slides along the gantry (1612b) as illustrated in figure 16:
a plurality of conduits (533, 1408a, 1408b), as illustrated in figures 5B, 14A and 14B, and as mentioned at paragraphs 103 and 153, respectively connected at first ends thereof to said plurality of sauce containers (508), and respectively connected at second opposite ends thereof to said plurality of dispensing valves (532) mounted upon said at least one bank of dispensing valves (532), so as to respectively fluidically connect said plurality of containers (508) containing the plurality of sauces to said plurality of dispensing valves (532) such that said plurality of dispensing valves (532) can respectively control the dispensing of the plurality of sauces from said plurality of sauce containers (508).
Regarding Claim 1, Contractor does not expressly teach at least one slide mechanism.
Regarding Claim 1, Contractor does not expressly teach, but Giusti teaches a slide mechanism (70, 78, 92), as illustrated in figure 4.
Regarding Clam 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a slide mechanism as taught by Giusti, in Contractors slide mechanism for the purpose of enabling more accurate positioning of the extruder/valves with respect to the food products transported on the conveyor.
Regarding Claim 1, Contractor does not expressly teach 
a plurality of sauce containers fixedly mounted upon one vertical side wall of said first and second oppositely disposed vertically oriented supports mounted upon said opposite sides of said at least one food product conveyor and respectively containing a plurality of sauces to be dispensed onto food products conveyed along said at least one food product conveyor.
Regarding Claim 1, Contractor does not expressly teach, but Reid teaches
a plurality of sauce containers, i.e., dispensing units (104, 106), as illustrated in figures 5 and 6 and as mentioned at paragraphs 36 and 37, fixedly mounted upon one vertical side wall, i.e., the side of the carriage (110) coupled to linear bearing (112), as mentioned at paragraph 38 and as illustrated in figure 5, said bearing mounted on a vertical side wall/support as illustrated in figure 5, of said first and second oppositely disposed vertically oriented supports mounted upon said opposite sides of said at least one food product conveyor, i.e., the conveyor system mentioned at paragraph 25, second sentence, as being not shown, and respectively containing a plurality of sauces to be dispensed onto food products conveyed along said at least one food product conveyor, noting that Reid’s dispensers are able to hold sauces and the mentioned conveyor is able to convey food products, as taught by Contractor.
Regarding Clam 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a plurality of sauce containers fixedly mounted upon one vertical side wall of said first and second oppositely disposed vertically oriented supports mounted upon said opposite sides of said at least one food product conveyor and respectively containing a plurality of sauces to be dispensed onto food products conveyed along said at least one food product conveyor, as taught by Reid, in Contractors automatic sauce dispensing system for the purpose of processing food and enabling more accurate positioning of the extruder/valves with respect to the food products transported on the conveyor.
Regarding Claim 1, Contractor does not expressly teach 
a plurality of conduits respectively connected at first ends thereof to a plurality of sauce containers mounted upon said one vertical side wall of said one of said first and second oppositely disposed vertically oriented supports mounted upon said opposite sides of said at least one food product conveyor.
Regarding Claim 1, Contractor does not expressly teach, but Bertness teaches
a plurality of conduits, i.e., tubes (45), as mentioned at paragraph 49 and as illustrated in figures 1-3, for example, respectively connected at first ends thereof to a plurality of sauce containers, i.e., flavoring reservoir (40, 40a, 40b, 42, 42a, 42b), as illustrated in figures 1-3 and as mentioned at paragraphs 27, 28 and 30, mounted upon said one vertical side wall of said one of said first and second oppositely disposed vertically oriented supports mounted upon said opposite sides of said at least one food product conveyor.
mounted upon said one vertical side wall of said one of said first and second oppositely disposed vertically oriented supports mounted upon said opposite sides of said at least one food product conveyor
Regarding Clam 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a plurality of conduits respectively connected at first ends thereof to a plurality of sauce containers mounted upon said one vertical side wall of said one of said first and second oppositely disposed vertically oriented supports mounted upon said opposite sides of said at least one food product conveyor, as taught by Bertness, in Contractors automatic sauce dispensing system for the purpose of processing food and enabling more accurate positioning of the extruder/valves with respect to the food products transported on the conveyor.  
Since both Bertness’ and Contractor’s apparatus’ have predictable function and structure, and since Contractor teaches said one vertical side wall of said one of said first and second oppositely disposed vertically oriented supports (534, 1610a) mounted upon said opposite sides of said at least one food product conveyor (520, 1320), with conduits (533), as mentioned at paragraph 103, it would have been obvious to have mounted upon said one vertical side wall of said one of said first and second oppositely disposed vertically oriented supports mounted upon said opposite sides of said at least one food product conveyor, since the manifold requires a mounting surface and the vertical side wall of one of said first and second oppositely disposed vertically oriented supports provides a ready mounting surface that is well within the skill of an ordinarily skilled artisan to have used to secure the piping/conduits.
Regarding Claim 1, Contractor further teaches a control system (202) as mentioned at paragraph 60 and as illustrated in figure 2, and (400), as illustrated in figure 4 and as mentioned at paragraph 89 and 90, noting also paragraphs 25 and 45-48, which state as follows.
[0025] FIG. 4 is a block diagram of a machine in the example form of a computer system 400 within which instructions for causing the machine to perform any one or more of the methodologies discussed herein may be executed. 

[0045] In the following description, certain terminology is used to describe various features of the invention. For example, each of the terms “logic” and “component” may be representative of hardware, firmware or software that is configured to perform one or more functions. As hardware, the term logic (or component) may include circuitry having data processing and/or storage functionality. Examples of such circuitry may include, but are not limited or restricted to a hardware processor (e.g., microprocessor, one or more processor cores, a digital signal processor, a programmable gate array, a microcontroller, an application specific integrated circuit “ASIC”, etc.), a semiconductor memory, or combinatorial elements.

[0046] Additionally, or in the alternative, the logic (or component) may include software such as one or more processes, one or more instances, Application Programming Interface(s) (API), subroutine(s), function(s), applet(s), servlet(s), routine(s), source code, object code, shared library/dynamic link library (dll), or even one or more instructions. This software may be stored in any type of a suitable non-transitory storage medium, or transitory storage medium (e.g., electrical, optical, acoustical or other form of propagated signals such as carrier waves, infrared signals, or digital signals). Examples of a non-transitory storage medium may include, but are not limited or restricted to a programmable circuit; non-persistent storage such as volatile memory (e.g., any type of random access memory “RAM”); or persistent storage such as non-volatile memory (e.g., read-only memory “ROM”, power-backed RAM, flash memory, phase-change memory, etc.), a solid-state drive, hard disk drive, an optical disc drive, or a portable memory device. As firmware, the logic (or component) may be stored in persistent storage.
[0047] Herein, a “communication” generally refers to related data that is received, transmitted, or exchanged within a communication session. The data may include a plurality of packets, where a “packet” broadly refers to a series of bits or bytes having a prescribed format. Alternatively, the data may include a collection of data that may take the form of an individual or a number of packets carrying related payloads, e.g., a single webpage received over a network.
[0048] The term “computerized” generally represents that any corresponding operations are conducted by hardware in combination with software and/or firmware.
Emphasis provided.
Regarding Claim 1, Contractor further teaches a control system, i.e., CPU microcontroller (202), as illustrated in figure 2 and as mentioned at paragraph 60 and  computer system (400) with processor (402), as illustrated in figure 4 and as mentioned at paragraph 25, for moving said at least one bank of dispensing valves, comprising said plurality of dispensing valves (532) mounted upon said at least one slide mechanism, as taught by Giusti, and relative to the at least one food product conveyor (520), and for controlling the operation of said plurality of dispensing valves (532), such that said plurality of dispensing valves (532) can effectively be disposed at any xy coordinate location relative to said at least one food product conveyor (520) whereby one or more of the plurality of sauces can be accurately dispensed onto particular food products conveyed along said at least one food product conveyor (520).  
Note that since Bertness’ Reid’s, Giusti’s and Contractor’s apparatus’ have predictable function and structure, it would have been well within the skill of an ordinarily skilled artisan to have adapted Contractor’s control system (202, 400) to have controlled the system components taught by these references and used in Contractor’s automatic sauce dispensing system.  Bertness’ valves, tubes, pumps and nozzles as shown in figures 1-3 and controlled by a controller (44), Reid’s dispensers (14, 16, 104, 106) controlled by controller (18), Giusti’s slide mechanism slide mechanism (70, 78, 92), as illustrated in figure 4 controlled by computer control of the drive mechanisms as mentioned at paragraph 3, fourth sentence, i.e.., “[t]he gantry is generally movable with drive mechanisms controlled by a computer system or other controller”, are all readily adaptable for use with Contractor’s digitally controlled sauce dispensing system, as would be understood by an ordinarily skilled artisan. 

Regarding Claim 3, Contractor teaches wherein said plurality of dispensing valves (532) are mounted upon at least one valve bank, i.e, CNC robot (506), as mentioned at paragraph 102, and scanning head (534), as illustrated in figure 5B.
Regarding Claim 4, Giusti teaches further comprising:
at least one guide rod, i.e., bearings (50a, 50b), as mentioned at paragraph 37, extending across the at least one food product conveyor (beneath tray (32)) so as to extend in said y direction, as illustrated in figure 1;
a servo motor drive (102), as mentioned at paragraph 42, fourth sentence, for example, movably mounted upon said at least one guide rod (50a, 50b); and
said at least one valve bank, i.e,. applicator mounting mechanism (64), as mentioned at paragraph 37, last sentence, having said plurality of dispensing valves (34, 38) mounted thereon, is mounted upon said servo motor drive (102) so that as said servo motor drive (102) moves along said at least one guide rod (50a, 50b), said at least one valve bank (64), having said plurality of dispensing valves (34, 38) mounted thereon, moves along said at least one guide rod (50a, 50b) in said y direction relative to the at least one food product conveyor, as illustrated in figures 1 and 4-6.
Regarding Claim 5, Contractor does not expressly teach wherein:
said plurality of sauce containers are respectively mounted internally within a plurality of canisters
Regarding Claim 5, Bertness teaches wherein:
said plurality of sauce containers are respectively mounted internally within a plurality of canisters, as mentioned at paragraph 30, second sentence, i.e., [a]lternative  examples of reservoirs may include, but are not limited to, disposable packaging such as bags, boxes and bag-in-box packaging”, noting the bag is the container and the box is the canister.
	Regarding Claim 5, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided said plurality of sauce containers are respectively mounted internally within a plurality of canisters as taught by Bertness, on Contractor’s gantry, for the purpose of protecting the sauce containers from contamination.
Regarding Claim 6, Bertness teaches wherein:
each one of said plurality of canisters, i.e., boxes, is provided with a removable cap so as to permit said sauce container disposed within said canister to be removed from said canister when the supply of sauce contained within said sauce container is depleted, and to permit said depleted sauce container to be replaced by a sauce container containing a full supply of sauce, as mentioned at paragraph 30, third sentence, i.e., “[s]till further examples of reservoirs may include movable or removable lids to facilitate refilling of reservoirs with additional base condiment or flavoring”, and noting the fourth sentence, which states “the reservoirs may be fillable through an opening with a removable cap…which facilitates connection of the reservoir to the condiment dispenser”.
Regarding Claim 7, Bertness teaches wherein:
each one of said plurality of end caps for said plurality of canisters is provided with a pneumatic fitting for permitting a supply of pressurized air to be fluidicaily connected to each one of said plurality of canisters, and to each one of said plurality of sauce containers disposed within said plurality of canisters, so as to pressurize the sauce contained within said plurality of sauce containers, noting the mention of the use of “pressurization” in the last sentence of paragraph 29, and paragraph 43, which mentions in the third sentence, that “the controller may operate the pumps to create a positive pressure in the flexible tubes 45, while also selectively closing and opening valves 43 to selectively dead head the flexible tubes 45 to build up pressure therein”.  Note that the pressurized nature of the system would necessitate a pneumatic fitting for each cap/lid used to seal the container inside the canister, thus maintaining the integrity of the pressurized system.
Regarding Claim 11, Contractor does not expressly teach wherein:
each one of said sauce dispensing valves comprises a pinch valve for pinching closed a fluid hose or conduit fluidically connecting a respective one of said plurality of sauce containers to a respective one of said plurality of sauce dispensing valves.
Regarding Claim 11, Contractor does not expressly teach but Bertness teaches wherein:
each one of said sauce dispensing valves comprises a pinch valve for pinching closed a fluid hose or conduit fluidically connecting a respective one of said plurality of sauce containers to a respective one of said plurality of sauce dispensing valves, as mentioned at paragraph 27, last sentence, i.e., “by using peristaltic pumps and pinch valves, both the pump and valves can operate on the flexible tube, while the tube retains the base condiments and flavorings from contacting these components”.
Regarding Claim 11, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein:
each one of said sauce dispensing valves comprises a pinch valve for pinching closed a fluid hose or conduit fluidically connecting a respective one of said plurality of sauce containers to a respective one of said plurality of sauce dispensing valves, as taught by Bertness, in Contractor’s sauce dispensing system, since a pinch valve is a common valve known to control a fluid flow out of a fluid reservoir.
Regarding Claim 14, Nazarian does not expressly teach further comprising:
an automatic cleaning system for cleaning said system wherein said cleaning system may be initiated from said point of sale (POS) location and can be controlled by said programmable logic controller (PLC).
Regarding Claim 14, Nazarian does not expressly teach, but Bertness teaches further comprising:
an automatic cleaning system (50), as illustrated in figure 3, for cleaning said system (100), wherein said cleaning system may be initiated from said point of sale (POS) location, i.e., via smartphone computing device (20), as illustrated in figures 1, 4a and 4b, and can be controlled by said programmable logic controller (PLC), noting that a PLC is an equivalent controller to Bertness’ controller (44) with auxiliary input (18) and user interface (12), as illustrated in figure 1 and as mentioned at paragraph 46, for example.

Claim(s) 8-10, 12, 13, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Contractor (US 2018/0020683 A1) in view of Giusti et al (US 2016/0008835 A1), further in view of Reid et al (US 2020/0035512 A1), further in view of Bertness et al (US 2018/0111173 A1) and further in view of Garden et al (US 2017/0290345 A1).
	Regarding Claims 8-10, 12, 13, 15 and 16, Contractcor teaches the system as described above.
Regarding Claim 8, Contractor does not expressly teach further comprising:
a sensor system respectively associated with each one of said plurality of sauce containers for sensing the amount of sauce remaining within each one of said plurality of sauce containers so as to enable food preparation personnel to replace a depleted sauce container with another sauce container which has a full supply of sauce contained therein.
Regarding Claim 8, Contractor does not expressly teach, but Garden teaches further comprising:
a sensor system respectively associated with each one of said plurality of sauce containers for sensing the amount of sauce remaining within each one of said plurality of sauce containers so as to enable food preparation personnel to replace a depleted sauce container with another sauce container which has a full supply of sauce contained therein, as mentioned at paragraph 84, fourth sentence, i.e., “[t]he reservoir 302 may include one or more sensors that provide measurements related to the amount of sauce remaining in reservoir 302”.  See also paragraph 100 and locations sensors 
Regarding Claim 8, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a sensor system respectively associated with each one of said plurality of sauce containers for sensing the amount of sauce remaining within each one of said plurality of sauce containers so as to enable food preparation personnel to replace a depleted sauce container with another sauce container which has a full supply of sauce contained therein, as taught by Garden, in Contractor’s sauce dispensing system, for the purpose of indicating when the sauce has been fully emptied in a particular reservoir.
Regarding Claim 9, Contractor does not expressly teach wherein:
said sensor system respectively associated with each one of said plurality of sauce containers comprises a light transmitter disposed upon one side of a sauce container and a light receiver disposed upon the opposite side of the sauce container,
whereby when a light beam from said light transmitter is received by said light receiver, a warning/alarm will be emitted indicating to food preparation personnel that the sauce supply within the sauce container is being depleted or has been depleted.

	Regarding Claim 9, Garden teaches wherein:
said sensor system (155d), as mentioned at paragraph 100, respectively associated with each one of said plurality of sauce containers (155) comprises a light transmitter disposed upon one side of a sauce container (155) and a light receiver disposed upon the opposite side of the sauce container, as mentioned at paragraph 100,
whereby when a light beam from said light transmitter is received by said light receiver, as described in paragraph 102 with respect to location sensors (155d), a warning/alarm will be emitted indicating to food preparation personnel that the sauce supply within the sauce container is being depleted or has been depleted, as mentioned at paragraph 102, third to the last sentence, i.e., “[t]he control system 104 may cause an alarm to be activated when the threshold value is met or passed”.
	Regarding Claim 10, official notice is taken that it would have been obvious to have included wherein:
said sensor system is calibrated so as to distinguish between a predetermined volumetric amount of sauce contained within said sauce container and a film of sauce which may be residually disposed upon an internal peripheral wail surface of said sauce container as sauce is depleted from said sauce container, in Contractor’s sauce dispensing container’s to accommodate for residual sauce left on the internal sides of the container while still registering the accurate detection of the level of sauce inside said container.
Note that since Applicant does not dispute the finding of official notice that the calibration of the sensor system is obvious, this is considered to be fact.

Regarding Claim 12, Contractor does not expressly teach wherein:
said control system comprises a programmable logic controller (PLC).
Regarding Claim 12, Contractor does not expressly teach, but Garden teaches wherein:
said control system comprises a programmable logic controller (PLC), as mentioned at paragraph 137, last sentence.
Regarding Claim 12, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a control system in the form of a programmable logic controller (PLC) as taught by Garden, in Contractor’s sauce dispensing system for the purpose of controlling said system with a ruggedized computer control, as is common in automated industrial machinery.
Regarding Claim 13, Contractor does not expressly teach, further comprising:
a point of sale (POS) location operatively connected to said programmable logic controller (PLC) such that patrons can enter food orders directly into said system.
Regarding Claim 13, Contractor does not expressly teach, but Garden teaches further comprising:
a point of sale (POS) location (104, 106, 108), as mentioned at paragraphs 70-73, operatively connected to said programmable logic controller (PLC), as mentioned at paragraph 137, such that patrons can enter food orders directly into said system.
Regarding Claim 13, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a point of sale (POS) location operatively connected to said programmable logic controller (PLC) such that patrons can enter food orders directly into said system, as taught by Garden, in Contractor’s sauce dispensing system for the purpose of providing seamless responsive assembly of food items based upon customers demand as represented by their orders.  
Regarding Claim 15, Contractor does not expressly teach wherein:
said system comprises an integral component of a food preparation line.
Regarding Claim 15, Contractor does not expressly teach, but Garden teaches wherein:
said system comprises an integral component of a food preparation line, as illustrated in figures 1 and 2a, noting that Garden’s food preparation line has a variety of modules that perform various tasks, and that Contractor’s sauce dispensing system would be a logical addition since adding sauces and spices of various types is a necessary task of creating pizza’s or other fast food items and would have been obvious to add before oven module (124f).  
	Regarding Claim 16, Contractor teaches wherein:
said system comprises a modular component that can effectively be inserted into and removed from various different food preparation lines, noting that Contractor’s sauce dispensing system (500), as illustrated in figure 5A, is modular and can be easily deployed above conveyor belts extending through various different food preparation lines such as Garden’s as illustrated in figures 1 and 2a.
Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Contractor (US 2018/0020683 A1) in view of Giusti et al (US 2016/0008835 A1) , further in view of Reid et al (US 2020/0035512 A1), further in view of Bertness et al (US 2018/0111173 A1) and further in view of Parks  (US 2009/0071395 A1).

Regarding Claims 17 and 18, Contractor teaches the system as described above.
Regarding Claims 17 and 18, Contractor teaches at paragraph 149, that the food silos (1340) are may be enclosed in a housing that is temperature controlled, but does not teach expressly heating or cooling them.

Regarding Claim 17, Contractor does not expressly teach wherein:
at least one of said plurality of sauce containers may be precooled to a temperature below ambient room temperature.
Regarding Claim 18, Contractor does not expressly teach wherein:
at least one of said plurality of sauce containers may be preheated to a temperature above ambient room temperature.
Regarding Claim 17, Contractor does not expressly teach, but Parks teaches wherein:
at least one of said plurality of sauce containers may be precooled to a temperature below ambient room temperature, as mentioned at paragraph 23.
Regarding Claim 18, Contractor does not expressly teach but Parks teaches wherein:
at least one of said plurality of sauce containers may be preheated to a temperature above ambient room temperature, as mentioned at paragraph 23.
	Regarding Claims 17 and 18, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided, as mentioned in Claim 17, at least one of said plurality of sauce containers may be precooled to a temperature below ambient room temperature and as mentioned in Claim 18, at least one of said plurality of sauce containers may be preheated to a temperature above ambient room temperature as taught by Parks, in Contractor’s sauce dispensing system, for the purpose of heating or cooling sauces, spices and condiments according to storage and cooking requirements.	

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Contractor (US 2018/0020683 A1) in view of Giusti et al (US 2016/0008835 A1) , further in view of Reid et al (US 2020/0035512 A1), further in view of Bertness et al (US 2018/0111173 A1) and further in view of Fellner et al (2019/0263591 A1).

Regarding Claims 19 and 20, Contractor teaches the system as described above.
Regarding Claim 19, as described in the rejections of Claim 1, above, note that the combination of Contractor, Giusti, Ried and Bertness teaches wherein:
said at least one guide rail, having opposite ends fixedly secured to said first and second oppositely disposed vertically oriented supports mounted upon said opposite sides of said at least one food product conveyor and extending across said at least one food product conveyor at an elevation above said at least one food product conveyor, comprises a pair of parallel guide rails having opposite ends fixedly secured to said first and second oppositely disposed vertically oriented supports mounted upon said opposite sides of said at least one food product conveyor and extending across said at least one food product conveyor at an elevation above said at least one food product conveyors; 
said at least one slide mechanism, mounted upon said at least one guide rail so as to be movable along said at least one guide rail in a second direction y, which is perpendicular to said first direction x, from said first side of said at least one food product conveyor toward said second opposite side of said at least one food product conveyor comprises a slide mechanism respectively mounted upon each one of said pair of guide rails so as to be movable across a respective one of said pair of parallel food product conveyors;
and said at least one bank of dispensing valves, comprising a plurality of dispensing valves, comprises a bank of dispensing valves respectively mounted upon each one of said pair of slide mechanisms.

Regarding Claim 19, Contractor does not expressly teach wherein: said at least one food product conveyor, for conveying food products in said first direction x, comprises a pair of parallel food product conveyors movably mounted upon said platform.

Regarding Claim 19, Contractor does not expressly teach, but Fellner teaches wherein: 
said at least one food product conveyor, i.e., infeed conveyors (4a, 4b, 4c, 4d) as illustrated in figures 1 and 2, and as mentioned at paragraph 62, for conveying food products in said first direction x, comprises a pair of parallel food product conveyors (4a, 4b, 4c, 4d) movably mounted upon said platform, noting that the floor can be considered a platform.
Note that it has been held mere duplication of the essential working parts of a device involves only routine skill in the art.  See St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding Claim 19, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided, wherein: said at least one food product conveyor, for conveying food products in said first direction x, comprises a pair of parallel food product conveyors movably mounted upon said platform, as taught by Fellner, in Contractor’s sauce dispensing system, for the purpose of increasing the volume of food able to be accessed by the sauce dispensers, thus increasing the throughput of food produced by the system.	

Regarding Claim 20, as described in the rejections of Claim 1, above, note that the combination of Contractor, Giusti, Ried and Bertness teaches wherein:
at least one bank of dispensing valves is slidably disposed upon at least one guide rail such that said dispensing valves disposed upon said at least one bank of dispensing valves can be moved above at least one food product conveyor.
Regarding Claim 20, Contractor does not expressly teach wherein: 
a first one of said pair of valve banks is slidably disposed upon a first one of said pair of guide rails such that said dispensing valves disposed upon said first one of said pair of valve banks can be moved above a first one of said pair of food product conveyors, while a second one of said pair of valve banks is slidably disposed upon a second one of said pair of guide rails such that said dispensing valves disposed upon said second one of said pair of valve banks can be moved above a second one of said pair of food product conveyors.

Regarding Claim 20, Contractor does not expressly teach but Fellner teaches multiple slides, i.e., grab heads (14, 16) with multiple guide rails, i.e., as part of gantry (15), as illustrated in figures 1-3 and as mentioned at paragraphs 62-64, for example.
Regarding Claim 20, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided, wherein: 
a first one of said pair of valve banks is slidably disposed upon a first one of said pair of guide rails such that said dispensing valves disposed upon said first one of said pair of valve banks can be moved above a first one of said pair of food product conveyors, while a second one of said pair of valve banks is slidably disposed upon a second one of said pair of guide rails such that said dispensing valves disposed upon said second one of said pair of valve banks can be moved above a second one of said pair of food product conveyors, as taught by Fellner, in Contractor’s sauce dispensing system, for the purpose of increasing the areas able to be accessed by the valve banks attached to the guide rails and slides to therefore increase the volume of food able to be accessed by the sauce dispensers, thus increasing the throughput of food produced by the system, since both Contractor’s and Fellner’s apparatus’ have predictable structure and function and because it would have been well within the skill of an ordinarily skilled artisan to have duplicated the guide rails, slides and valve banks accordingly to enable reach to multiple parallel conveyors.
Conclusion
Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Porat ‘460 is cited as a further example of a gantry system with multiple rails (102) and multiple slides (110) accessing parallel article locations and conveyors, as illustrated in figures 1 and 11, for example.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943.  The examiner can normally be reached on Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

July 16, 2022